Exhibit 10.1




SEPARATION AGREEMENT AND GENERAL RELEASE
THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made as of
this 18th day of September, 2012, by and between Alpha Natural Resources, Inc.
(including its subsidiaries, the “Company”), and Randy L. McMillion
(“Executive”).
WHEREAS, Executive is employed by the Company as Executive Vice
President-Business Excellence;
WHEREAS, Executive has indicated a desire to the Company to voluntarily retire
from employment effective November 1, 2012 (“Date of Termination”);
WHEREAS, Executive and the Company mutually desire to effectuate a separation
agreement and a full and final general release of all claims and rights
Executive may have against the Company to the fullest extent permitted by law,
excepting only those rights and claims that cannot, as a matter of law, be
released with this Agreement; and
WHEREAS, the Company advises Executive to consult with an attorney before
signing this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:
1.    (a)    Effective on September 18, 2012, Executive hereby resigns from any
and all positions he holds with the Company and/or its affiliates, including all
boards and committees of the Company and its affiliates on which Executive may
have previously served. Effective on the Date of Termination, Executive’s
employment with the Company and any of its affiliates and subsidiaries shall
terminate.
(b)    Executive hereby acknowledges and agrees that (a) Executive’s employment
with the Company is not being involuntarily terminated or constructively
terminated within the meaning of the Key Executive Separation Plan (the “Plan”),
(b) Executive’s separation from employment with the Company does not constitute
a “Covered Termination Prior to a Change in Control” or a “Covered Change in
Control Termination” under the Plan, (c) Executive’s separation from employment
with the Company does not constitute a “Separation from Service” for “Good
Reason” under the Plan, and (d) Executive is not entitled to any compensation or
benefits under the Plan. The Executive agrees that the commitments of the
Company as set forth in paragraph 6 of this Agreement are adequate and
sufficient consideration and are in excess of anything to which the Executive is
otherwise entitled.
2.    (a)    Executive, for and in consideration of the commitments of the
Company as set forth in paragraph 6 of this Agreement, and intending to be
legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company,
its affiliates, predecessors, subsidiaries and parents, and their present or
former officers, directors, managers, stockholders, employees, members and
agents, and its and their respective successors, assigns, heirs, executors, and
administrators and the current and former trustees or administrators of any
pension or other benefit plan applicable to the employees or former employees of
the Company (collectively, “Releasees”) from all causes of action, suits, debts,
claims and demands whatsoever in law or in equity, which Executive ever had, now
has, or



--------------------------------------------------------------------------------


hereafter may have, whether known or unknown, or which Executive’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from any time prior to the date of this Agreement, and particularly,
but without limitation of the foregoing general terms, any claims arising from
or relating in any way to Executive’s employment relationship with the Company
and/or its affiliates, the terms and conditions of that employment relationship,
and the termination of that employment relationship, including, but not limited
to, any claims arising under the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974 (“ERISA”), the Virginians with
Disabilities Act, the Virginia Human Rights Act, the Virginia Wage Payment and
Collection Act, the Virginia Whistleblower Protection Law, the Virginia Fraud
Against Taxpayers Act, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, all
as amended, and any claims for attorneys’ fees and costs, excepting only those
rights and claims that are set forth in subparagraphs 2(c), 2(d), 2(e) and 2(f)
herein and any rights and claims that cannot be released as a matter of law.
This Agreement is effective without regard to the legal nature of the claims
raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort.
(b)To the fullest extent permitted by law, and subject to the provisions of
paragraph 11 below, Executive represents and affirms that Executive has not
filed or caused to be filed on Executive’s behalf any charge, complaint or claim
for relief against the Company or any Releasee and, to the best of Executive’s
knowledge and belief, no outstanding charges, complaints or claims for relief
have been filed or asserted against the Company or any Releasee on Executive’s
behalf; and Executive has not reported any improper, unethical or illegal
conduct or activities to any supervisor, manager, department head, human
resources representative, agent or other representative of the Company or any
Releasee, to any member of the Company’s or any Releasee’s legal or compliance
departments, or to the ethics hotline, and has no knowledge of any such
improper, unethical or illegal conduct or activities. Nothing herein shall
prevent Executive from testifying in any cause of action when required to do so
by process of law. Executive shall promptly inform the Company if called upon to
testify on matters relating to the Company.
(c)Executive does not waive any right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”) or participate in an investigation or proceeding
conducted by the EEOC, but explicitly waives any right to file a personal
lawsuit or receive monetary damages that the EEOC might recover if said charge
results in an EEOC lawsuit against the Company or Releasees.
(d)Executive does not waive the right to challenge the validity of this
Agreement as a release of claims arising under the federal Age Discrimination in
Employment Act or the Older Workers Benefit Protection Act.
(e)Executive does not waive rights or claims that may arise after the date this
Agreement is executed.
(f)Executive does not waive any claim for unemployment compensation benefits,
workers compensation benefits, claims under the Fair Labor Standards Act, health
insurance benefits under the Consolidated Omnibus Budget Reconciliation Act, or
claims with regard to vested benefits under a retirement plan governed by ERISA.



--------------------------------------------------------------------------------


3.In consideration of the Company’s agreements as set forth in paragraph 6
herein, Executive agrees to comply with the limitations described herein.
(a)(i)    All information, ideas, concepts, improvements, innovations,
developments, methods, processes, designs, analyses, drawings, reports,
discoveries, and inventions, whether patentable or not or reduced to practice,
which are conceived, made, developed or acquired by Executive, individually or
in conjunction with others, during Executive’s employment by the Company or any
of its affiliates, both before and after the date hereof (whether during
business hours or otherwise and whether on the Company’s premises or otherwise)
which relate to the business, products or services of the Company or its
affiliates (including, without limitation, all such information relating to
corporate opportunities, research, financial and sales data, pricing and trading
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
customers’ organizations or within the organization of acquisition prospects, or
marketing and merchandising techniques, prospective names, marks, and any
copyrightable work, trade mark, trade secret or other intellectual property
rights (whether or not composing confidential information, and all writings or
materials of any type embodying any of such items (collectively, “Work
Product”), shall be the sole and exclusive property of the Company or a Company
affiliate, as the case may be, and shall be treated as “work for hire.” It is
recognized that Executive is an experienced executive in the business of the
Company and its affiliates and through several decades of prior work in the
industry acquired and retains knowledge, contacts, and information which are not
bound by this subparagraph 3(a)(i).
(ii)    Executive shall promptly and fully disclose all Work Product to the
Company and shall cooperate and perform all actions reasonably requested by the
Company (whether during or after the term of employment) to establish, confirm
and protect the Company’s and/or its affiliates’ right, title and interest in
such Work Product. Without limiting the generality of the foregoing, Executive
agrees to assist the Company, at the Company’s expense, to secure the Company’s
and its affiliates’ rights in the Work Product in any and all countries,
including the execution by Executive of all applications and all other
instruments and documents which the Company and/or its affiliates shall deem
necessary in order to apply for and obtain rights in such Work Product and in
order to assign and convey to the Company and/or its affiliates the sole and
exclusive right, title and interest in and to such Work Product. If the Company
is unable because of Executive’s mental or physical incapacity or for any other
reason (including Executive’s refusal to do so after request therefor is made by
the Company) to secure Executive’s signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Work Product belonging to or assigned to the Company and/or its
affiliates pursuant to this subparagraph 3(a)(ii), then Executive by this
Agreement irrevocably designates and appoints the Company and its duly
authorized officers and agents as Executive’s agent and attorney-in-fact to act
for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents or copyright registrations thereon with the
same legal force and effect as if executed by Executive. Executive agrees not to
apply for or pursue any application for any United States or foreign patents or
copyright registrations covering any Work Product other than pursuant to this
paragraph in circumstances where such patents or copyright registrations are or
have been or are required to be assigned to the Company or any of its
affiliates.
(iii)    Executive acknowledges that the businesses of the Company and its
affiliates are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial



--------------------------------------------------------------------------------


data) concerning their former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company and/or its
affiliates use in their business to obtain a competitive advantage over their
competitors. Executive further acknowledges that protection of such confidential
business information and trade secrets against unauthorized disclosure and use
is of critical importance to the Company and its affiliates in maintaining their
competitive position. Executive acknowledges that by reason of Executive’s
duties to, and association with, the Company and its affiliates, Executive has
had and will have access to, and has and will become informed of, confidential
business information which is a competitive asset of the Company and its
affiliates. Executive hereby agrees that Executive will not, at any time during
or after his employment by the Company, make any unauthorized disclosure of any
confidential business information or trade secrets of the Company or its
affiliates, or make any use thereof, except in the carrying out of his
employment responsibilities hereunder. Executive shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Executive’s legal rights and
obligations as an Executive or under this Agreement are at issue; provided,
however, that Executive shall, to the extent practicable and lawful in any such
events, give prior written notice to the Company of his intent to disclose any
such confidential business information in such context so as to allow the
Company or its affiliates an opportunity (which Executive will not oppose) to
obtain such protective orders or similar relief with respect thereto as may be
deemed appropriate. Any information not specifically related to the Company and
its affiliates would not be considered confidential to the Company and its
affiliates.
(iv)    All written materials, records, and other documents made by, or coming
into the possession of, Executive during the period of Executive’s employment by
the Company which contain or disclose confidential business information or trade
secrets of the Company or its affiliates, or which relate to Executive’s Work
Product described in this subparagraph 3(a), shall be and remain the property of
the Company, or its affiliates, as the case may be. Upon termination of
Executive’s employment, for any reason, Executive promptly shall deliver the
same, and all copies thereof, to the Company.
(b)(i)    Executive agrees that from the date hereof until December 31, 2013
(the “Non-Compete Period”), he will not directly or indirectly render competing
services that are the same or similar to services that Executive provided to the
Company as an employee, whether as an officer, principal, manager, member,
advisor, agent, partner, director, material stockholder, employee or consultant
of any corporation (or sub-unit, in the case of a diversified business) or other
enterprise, entity or association, to any customer or competitor of the Company
or any competitor of an affiliate of the Company (“Competing Services”) in their
customary business, including, without limitation, the acquisition, mining,
processing, transportation, distribution, blending, trading, purchasing and/or
sale of synfuel, coal and coal byproducts (the “Business”). Executive further
agrees that during such Non-Compete Period, Executive will not render Competing
Services to any person and/or entity on the acquisition or development for
acquisition of any business to which the Company or any of its affiliates, prior
to Executive’s Date of Termination, made an acquisition proposal relating to the
possible acquisition of such business by the Company or any of its affiliates,
or planned, discussed or contemplated making such an acquisition proposal (such
business, an “Acquisition Target”) of which acquisition or planned acquisition
Executive had knowledge during the term of Executive’s employment



--------------------------------------------------------------------------------


with the Company or any affiliate of the Company, or take any action to induce
or attempt to induce any such Acquisition Target to consummate any acquisition,
investment or other similar transaction with any person and/or business other
than the Company or any of its affiliates. The restrictions set forth herein
shall limit Executive’s activities in rendering Competing Services during the
Non-Compete Period anywhere in the contiguous United States in which the Company
conducts Business. During the Non-Compete Period, Executive will not on behalf
of any customer or competitor of the Company or any of its affiliates solicit
any person who is or was employed by the Company or any of its affiliates at any
time during such term or period to discontinue his or her employment with the
Company or any of its affiliates in order to render Competing Services.
(ii)    During the Non-Compete Period, Executive will not solicit any customers,
distributors or suppliers of the Company or any of its affiliates to divert
their business from the Company or any of its affiliates to any competitor of
the Company or any of its affiliates.
(iii)    During the Non-Compete Period, Executive will not solicit or induce any
person who is or was employed by the Company at any time during the one-year
period prior to the Date of Termination to discontinue his or her employment
with the Company.
(iv)    Executive understands that the provisions of this subparagraph 3(b) may
limit for the period set forth herein his ability to earn a livelihood in the
business in which he has been involved as a member of the management group of
the Company and its affiliates, but he nevertheless agrees and hereby
acknowledges that: (i) such provisions do not impose a greater restraint than is
necessary to protect the goodwill and/or other legitimate business interests of
the Company and its affiliates; (ii) such provisions contain reasonable
limitations as to duration, scope of activity, and geographical area to be
restrained; (iii) are not unduly burdensome on the Executive’s ability to earn a
living nor against public policy, and (iv) the consideration provided hereunder,
including without limitation, any amounts or benefits provided under paragraph 6
hereof, is sufficient to compensate Executive for the restrictions contained in
this paragraph 3(b). In consideration of the foregoing and in light of
Executive’s education, experience, skills and abilities, Executive agrees that
he will not assert that, and it should not be considered that, any provisions of
this paragraph 3(b) otherwise are void, voidable or unenforceable or should be
voided or held unenforceable.
(c)Executive acknowledges that he is a member of the Company’s and its
affiliates’ executive management group with access to the Company’s and its
affiliates’ confidential and proprietary business information and his services
are unique to the Company and its affiliates. Executive therefore agrees that
the remedy at law for any breach by him of any of the covenants and agreements
set forth in this paragraph 3 will be inadequate and that in the event of any
such breach, the Company and its affiliates may, in addition to the other
remedies which may be available to them at law, apply to any court of competent
jurisdiction to obtain specific performance and/or injunctive relief prohibiting
Executive (together with all those persons associated with him) from the breach
of such covenants and agreements and to enforce, or prevent any violations of,
the provisions of this Agreement. In addition, in the event of a breach or
violation by Executive of subparagraph 3(b) herein, the Non-Compete Period set
forth in this paragraph shall be tolled until such breach or violation has been
cured.
(d)Each of the covenants of this paragraph 3 are given by Executive as part of
the consideration for the benefits to be received by Executive under this
Agreement and as an inducement to the Company to grant such benefits under this
Agreement and accept the obligations thereunder.



--------------------------------------------------------------------------------


(e)Provisions of this paragraph 3 shall not be binding on Executive if the
Company fails to perform any material obligation under this Agreement,
including, without limitation, the failure of the Company to make timely
payments of monies due to Executive under paragraph 6 hereof; provided, that (i)
Executive has notified the Company in writing within 30 days of the date of the
failure of the Company to perform such material obligation and (ii) such failure
remains uncorrected and/or uncontested by the Company for 15 days following the
date of such notice.
(f)The Company’s obligations to provide the payments and benefits set forth in
paragraph 6 hereof shall be expressly conditioned upon Executive’s covenants of
confidentiality, not to compete and not to solicit as provided herein. In the
event Executive breaches his obligations to the Company as provided herein or
Executive’s covenant not to compete is held by any court of competent
jurisdiction to be void or unenforceable, the Company’s obligations to provide
the payments and benefits set forth in paragraph 6 hereof shall cease without
prejudice to any other remedies that may be available to the Company.
4.Executive further agrees and recognizes that Executive will be permanently and
irrevocably severing Executive’s employment relationship with the Company on the
Date of Termination, that Executive shall not seek employment with the Company
or any affiliated entity at any time in the future after the Date of
Termination, and that the Company has no obligation to employ him in the future.
Executive agrees that if he submits an application for employment with the
Company or any affiliated entity, such application may be summarily rejected
without consideration and without notice to Executive.
5.Executive further agrees that Executive will not disparage or subvert the
Company or any Releasee, or make any statement reflecting negatively on the
Company, its affiliated corporations or entities, or any of their officers,
directors, managers, members, employees, agents or representatives, including,
but not limited to, any matters relating to the operation or management of the
Company or any Releasee, Executive’s employment and the termination of
Executive’s employment, irrespective of the truthfulness or falsity of such
statement.
6.In consideration for Executive’s promises as set forth herein, the Company
agrees to pay or provide to or for Executive the following payments and benefits
described herein:
(a)The Company shall pay Executive one year’s base salary, or $373,065, in four
(4) ratable monthly payments from December 1, 2012 to March 1, 2013. Each
monthly payment shall be made on the first business day of each such month.
(b)The following equity awards granted to the Executive under Alpha Natural
Resources, Inc.’s (“Alpha”) equity incentive plans, to the extent unvested on
the Date of Termination, shall vest on the Date of Termination:
(i) Performance share unit awards granted on (1) January 7, 2010 under the 2005
Long-Term Incentive Plan (the “2005 LTIP”) with a performance period from
January 1, 2010 through December 31, 2012 and (2) January 7, 2011 under the 2010
Long-Term Incentive Plan (“2010 LTIP”) with a performance period from January 1,
2011 through December 31, 2013, which awards will be paid in shares of Alpha’s
common stock, to the extent an amount becomes earned and payable, under and
subject to the terms of such award, the related award agreement and applicable
plan after the end of the performance period applicable to such award; and



            (ii) Restricted stock unit awards granted on (1) January 7, 2010
under the 2005



--------------------------------------------------------------------------------


LTIP with a three-year vesting period commencing on January 7, 2010, (2)
January 7, 2011 under the 2010 LTIP with a three-year vesting period commencing
on January 7, 2011 and (3) on March 13, 2012 under the 2010 LTIP with a
three-year vesting period commencing on March 13, 2012.


Executive hereby consents to the modification of any outstanding awards to
provide for the foregoing.
Except as set forth in this Agreement, it is expressly agreed and understood
that Releasees do not have, and will not have, any obligations to provide
Executive at any time in the future with any payments, benefits or
considerations other than those recited in this paragraph 6, or those required
by law, other than under the terms of any benefit plans which provide benefits
or payments to former employees according to their terms (including, without
limitation, the Alpha Natural Resources, LLC and Affiliates Retiree Medical
Plan).
7.Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to him in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement. Executive agrees that absent execution
without revocation of this Agreement containing a release of all claims against
the Releasees, Executive is not entitled to the payments and benefits set forth
herein.
8.Executive acknowledges and agrees that this Agreement supersedes any other
employment agreement or offer letter Executive has with the Company or any
Releasee. To the extent Executive has entered into any other enforceable written
agreement with the Company or any Releasee that contains provisions that are
outside the scope of this Agreement and are not in direct conflict with the
provisions in this Agreement, the terms in this Agreement shall not supersede,
but shall be in addition to, any other such agreement. Except as set forth
expressly herein, no promises or representations have been made to Executive in
connection with the termination of Executive’s employment with the Company. For
avoidance of doubt, no provisions of this Agreement shall be construed as a
waiver, modification or reduction of Executive’s rights to indemnification under
the Indemnification Agreement dated July 31, 2009.
9.Executive agrees not to disclose the terms of this Agreement to anyone, except
as may be required by law or to Executive’s spouse, attorney and, as necessary,
tax/financial advisor. It is expressly understood that any violation of the
confidentiality obligation imposed hereunder constitutes a material breach of
this Agreement.
10.Executive represents that Executive does not, without the Company’s prior
written consent, presently have in Executive’s possession any records and
business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the “Corporate
Records”) provided by the Company and/or its predecessors, subsidiaries or
affiliates or obtained as a result of Executive’s employment with the Company
and/or its predecessors, subsidiaries or affiliates, or created by Executive
while employed by or rendering services to the Company and/or its predecessors,
subsidiaries or affiliates. Executive acknowledges that all such Corporate
Records are the property of the Company. In addition, Executive shall promptly
return in good condition any and all Company owned equipment or property,
including, but not limited to, automobiles, personal data assistants, facsimile
machines, copy machines, pagers, credit cards, cellular telephone equipment,
business cards, laptops, computers, and any other items requested by the
Company. As of the Date of Termination, the Company will make arrangements to



--------------------------------------------------------------------------------


remove, terminate or transfer any and all business communication lines including
network access, cellular phone, fax line and other business numbers.
11.Nothing in this Agreement shall prohibit or restrict Executive from: (i)
making any disclosure of information required by law; (ii) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal regulatory or law enforcement agency or legislative
body, any self-regulatory organization, or the Company’s designated legal,
compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.
12.The parties agree and acknowledge that the agreement by the Company described
herein, and the settlement and termination of any asserted or unasserted claims
against the Releasees, are not and shall not be construed to be an admission of
any violation of any federal, state or local statute or regulation, or of any
duty owed by any of the Releasees to Executive.
13.Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorneys’
fees and costs.
14.Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.
15.If any section of this Agreement is held invalid by operation of law or by a
tribunal of competent jurisdiction, or if compliance with or enforcement of any
section is restrained by such tribunal, the application of any and all other
sections, other than those which have been held invalid, will not be affected.
16.This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Virginia without reference to conflicts of law or choice of law
rules, and without regard to its location of execution or performance.
17.The parties agree that this Agreement shall be deemed to have been made and
entered into in Bristol, Virginia. Jurisdiction and venue in any proceeding by
the Company or Executive to enforce their rights hereunder is specifically
limited to any court geographically located in Virginia.
18.Executive shall cooperate with the Company and be reasonably available to the
Company with respect to continuing and/or future matters related to Executive’s
employment period with the Company and/or its affiliates, whether such matters
are business-related, legal, regulatory or otherwise (including, without
limitation, the Executive appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process, volunteering to
the Company all pertinent information and turning over to the Company all
relevant documents which are or may come into Executive’s possession). Executive
agrees to provide such cooperation and assistance in exchange for the
consideration set forth herein and without any additional payment.



--------------------------------------------------------------------------------


19.Executive certifies and acknowledges as follows:
(a)That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Releasees from any legal action arising out
of Executive’s employment relationship with the Company and the termination of
that employment relationship; and
(b)That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to him and which Executive acknowledges is in addition
to any other benefits to which Executive is otherwise entitled; and
(c)That the Company has advised and hereby advises Executive (in writing) to
consult with an attorney prior to signing this Agreement; and
(d)That Executive does not waive rights or claims that may arise after the date
this Agreement is executed; and
(e)That the Company has delivered this Agreement to Executive on September 17,
2012 and has provided Executive with a period of twenty-one (21) days within
which to consider this Agreement. Executive acknowledges that he may knowingly
and voluntarily accept the terms of this Agreement before the twenty-one (21)
day consideration period has expired. Executive has knowingly and voluntarily
signed on the date indicated below after concluding that this Separation
Agreement and General Release is satisfactory to Executive; and
(f)Executive acknowledges that this Agreement may be revoked by him within seven
(7) days after execution, and it shall not become effective until the expiration
of such seven (7) day revocation period. In the event of a timely revocation by
Executive, this Agreement will be deemed null and void and the Company will have
no obligations hereunder.


[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------




Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation Agreement and General Release this 18th day of September,
2012.


/s/ Randy L. McMillion        Witness:/s/ Jessica Clevinger    
Randy L. McMillion


ALPHA NATURAL RESOURCES, INC.
By:/s/ Vaughn R. Groves        Witness:/s/ Jessica Clevinger    
Name: Vaughn R. Groves    
Title: Executive VP and General Counsel    






